Filed Pursuant To Rule 433, Registration No. 333-150218 Recent Developments On January 26, 2009, we announced our 2008 year end results.Statistical highlights are set forth below.The quarterly results for 2008 and 2007 and the full year results for 2008 are not audited, and the results are not necessarily indicative of results that may be expected for future periods.This information should be read together with our consolidated financial statements incorporated by reference in the accompanying prospectus and prospectus supplement.See also “Cautionary Statement Regarding Forward-Looking Statements” in the accompanying prospectus. FOURTH QUARTER 2008 VS.
